                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JESSE RODRIGUEZ, on behalf of himself and          CASE NO. C19-0184-JCC
      all others similarly situated,
10
                                                         MINUTE ORDER
11                          Plaintiff,
             v.
12
      TRANSUNION, LLC, et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for an extension of
19   time for Defendant TransUnion to respond to Plaintiff’s complaint (Dkt. No. 13). The motion is
20   GRANTED. Defendant TransUnion shall respond to Plaintiff’s complaint by May 9, 2019.
21          DATED this 10th day of April 2019.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C19-0184-JCC
     PAGE - 1
